


Exhibit 10.34

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT, dated November 10, 2000, between DENDRITE INTERNATIONAL, INC., a
New Jersey Corporation (“Dendrite”), having its principal place of business at
1200 Mt. Kemble Avenue, Morristown, New Jersey 07960, and Garry Johnson
(“Employee”), having an address at
[                                                                  ].

 

WHEREAS, Dendrite, its affiliates, and subsidiaries develop and own what is
referred to as Territory Management Systems and related hardware and equipment;

 

WHEREAS, Employee is or desires to be employed by Dendrite and Dendrite desires
to employ Employee; and

 

WHEREAS, Dendrite is willing to provide certain confidential and proprietary
information to Employee for the limited purpose of enabling Employee to carry
out duties in connection with his/her employment by Dendrite.

 

RECITAL:

 

NOW, THEREFORE, it is agreed as follows:

 

1.                                      EMPLOYMENT AT WILL

 

Dendrite hereby employs Employee, and Employee hereby accepts such employment,
as Vice President, North American Technical Operations of Dendrite.  Dendrite
hereby employs Employee as an at-will employee.  This employment may be
terminated at any time for any reason with or without cause by Dendrite. 
Employee agrees to provide two (2) weeks notice to Dendrite before terminating
his/her employment.

 

2.                                      DUTIES

 

Employee shall perform those duties as may from time to time be assigned to
him/her and shall carry out any assignments related to Dendrite or its
affiliates as directed.  Employee shall devote his/her full time attention,
energy, knowledge, skill and best efforts solely and exclusively to the duties
assigned to him/her which he/she shall faithfully and diligently perform. 
Employee shall report to Dendrite as may be required and will fully account for
all records, data, materials or other property belonging to Dendrite or its
customers of which he/she is given custody.  Dendrite may, from time to time,
establish rules and regulations and Employee shall faithfully observe these in
the performance of his/her duties.  Employee shall further comply with all
policies and directives of Dendrite.

 

--------------------------------------------------------------------------------


 

3.                                      COMPENSATION

 

Dendrite shall pay Employee for his/her services a base salary at a rate of
$160,000 per annum to be paid on a semi-monthly basis in accordance with
Dendrite’s regular payroll practices.

 

In addition to your base salary, you are also eligible for the discretionary
bonus in accordance with the terms and conditions of the Dendrite Incentive
Plan.  Incentive bonuses will be paid quarterly, with an annual target payout of
$70,000. This discretionary bonus will be based on factors including your
individual performance, the company meeting its overall financial objectives,
and you being employed with Dendrite at the end of any such fiscal quarter.

 

You will also be eligible to receive 20,000 stock options of Dendrite stock,
subject to (i) a four year vesting schedule, (ii) your execution of a definitive
option agreement in form and substance satisfactory to Dendrite, and (iii) the
terms and conditions of the Stock Plan.  These options are subject to board
approval, with the strike price being the date if this approval.

 

4.                                      BENEFITS

 

Dendrite shall provide Employee:

 

(i)                                     Vacation.  3 weeks vacation per annum in
accordance with Dendrite policy in effect from time to time.

 

(ii)                                  Business Expenses.  Reimbursement for all
reasonable and necessary travel, entertainment and other out-of-pocket expenses
incurred by Employee in connection with the performance of his/her duties. 
Reimbursement will be made upon the submission by the Employee of appropriate
documentation and verification of the expenses.

 

(iii)                               Other.  Dendrite will provide Employee other
benefits to the same extent as may be provided to other employees generally in
accordance with Dendrite policy in effect from time to time and subject to the
terms and conditions of such benefit plans.

 

5.                                      INFORMATION AND BUSINESS OPPORTUNITY

 

During Employee’s employment with Dendrite, Employee may acquire knowledge of
(i) information that is relevant to the business of Dendrite or its affiliates
or (ii) knowledge of business opportunities pertaining to the business in which
Dendrite or its affiliates are engaged.  Employee shall promptly disclose to
Dendrite that information or business opportunity but shall not disclose it to
anyone else without Dendrite’s written consent.

 

2

--------------------------------------------------------------------------------


 

6.                                      DENDRITE CONFIDENTIAL INFORMATION

 

The Employee will, as a result of his/her employment with Dendrite, acquire
information which is proprietary and confidential to Dendrite.  This information
includes, but is not limited to, Dendrite’s proprietary software, technical and
commercial information, instruction and product information, the design, “look
and feel,” navigation and capabilities of Dendrite’s software and products,
Dendrite’s proprietary training program methodology, Dendrite’s methodology for
promoting its products and services to its clients, the particularized needs and
demands of Dendrite’s clients and the customizations Dendrite makes to its
proprietary software to meet those clients’ needs, financial arrangements,
salary and compensation information, competitive status, pricing policies,
knowledge of suppliers, technical capabilities, discoveries, algorithms,
concepts, designs, drawings, specifications, techniques, models, data, technical
manuals, training guides and manuals, research and development materials,
processes, procedures, know-how and other business affairs relating to
Dendrite.  Employee will keep all such information confidential and will not
reveal it at any time to any person or entity without the express written
consent of Dendrite.  This obligation is to continue in force after employment
terminates for whatever reason.

 

7.                                      CLIENT CONFIDENTIAL INFORMATION

 

Dendrite may, from time to time, be furnished information and data which is
proprietary and confidential to its clients, customers or suppliers.  Employee
will not, at any time for any reason, reveal any information provided by any of
Dendrite’s clients, customers or suppliers to any person or entity without the
prior written consent of Dendrite or the applicable client, customer or
supplier.  This obligation is to continue in force after employment terminates
for whatever reason.

 

8.                                      RETURN OF PROPERTY

 

Upon termination of employment for any reason or upon the request of Dendrite,
Employee shall return to Dendrite all property which Employee received, prepared
or helped to prepare in connection with his/her employment including, but not
limited to, all confidential information and all disks, notes, notebooks,
blueprints, customer lists or other paper or material in any tangible media or
computer readable form belonging to Dendrite or any of its customers, clients or
suppliers.  Employee will not retain any copies, duplicates, reproductions or
excerpts of any of the foregoing material.

 

9.                                      INVENTIONS

 

All work performed by Employee and all materials, products, deliverables,
inventions, software, ideas, disclosures and improvements, whether patented or
unpatented, and copyrighted material made or conceived by Employee, solely or
jointly, in whole or in part, during the term of Employee’s employment by
Dendrite which (i) relate to methods, apparatus, designs, products, processes or
devices sold, licensed, used or under development

 

3

--------------------------------------------------------------------------------


 

by Dendrite, (ii) otherwise relate to or pertain to the present, proposed or
contemplated business, functions or operations of Dendrite, (iii) relate to
Dendrite actual or anticipated research or development, (iv) involve the use of
Dendrite’s equipment, supplies or facilities, or (v) result from access to any
Dendrite assets, information, inventions or the like, in each case, are
confidential information, are the property of Dendrite and shall be deemed to be
a work made for hire.  To the extent that title to any of the foregoing shall
not, by operation of law, vest in Dendrite, all right, title and interest
therein are hereby irrevocably assigned to Dendrite.  Employee agrees to give
Dendrite or any person or entity designated by Dendrite, at Dendrite’s expense,
reasonable assistance required to perfect its rights therein.

 

If Employee conceives any idea, makes any discovery or creates any invention
within one (1) year after his/her termination of employment with Dendrite that
relate to any matters pertaining to the business of Dendrite, it shall be deemed
that it was conceived while in the employ of Dendrite.

 

10.                               RESTRICTION ON FUTURE EMPLOYMENT

 

Employee acknowledges (i) the highly competitive nature of the business and the
industry in which Dendrite competes; (ii) that as a key employee of Dendrite
he/she has participated in and will continue to participate in the servicing of
current clients and/or the solicitation of prospective clients, through which,
among other things, Employee has obtained and will continue to obtain knowledge
of the “know-how” and business practices of Dendrite, in which matters Dendrite
has a substantial proprietary interest; (iii) that his/her employment hereunder
requires the performance of services which are special, unique, extraordinary
and intellectual in character, and his/her position with Dendrite placed and
places him/her in a position of confidence and trust with the clients and
employees of Dendrite; and (iv) that his/her rendering of services to the
clients of Dendrite necessarily requires the disclosure Employee of confidential
information (as described in paragraph 6 above) of Dendrite.  In the course of
the Employee’s employment with Dendrite, Employee has and will continue to
develop a personal relationship with the clients of Dendrite and a knowledge of
those clients’ affairs and requirements, and that the relationship of Dendrite
with their established clientele will therefore be placed in Employee’s hands in
confidence and trust.  Employee consequently agrees that it is reasonable and
necessary for the protection of the confidential information, goodwill and
business of Dendrite that Employee makes the covenants contained herein and that
Dendrite would not have entered into this Agreement unless the covenants set
forth in this paragraph 10 were contained in this Agreement.  Accordingly,
Employee agrees that during the period that he/she is employed by Dendrite and
for a period of two (2) years thereafter, he/she shall not, as an individual,
employee, consultant, partner, shareholder, or in association with any other
person, business or enterprise, except on behalf of Dendrite, directly or
indirectly, and regardless of the reason for his/her ceasing to be employed by
Dendrite:

 

(i)                                     perform services that compete with the
business or businesses conducted by Dendrite or any of its affiliates or render
services to any person or entity which competes with the business or businesses
conducted by Dendrite or any of its affiliates (or which business Dendrite can
at the time of Employee’s termination of

 

4

--------------------------------------------------------------------------------


 

employment establish it will likely conduct within one (1) year following the
date of Employee’s termination);

 

(ii)                                  attempt in any manner to solicit or accept
from any client business of the type performed by Dendrite or to persuade any
client to cease to do business or to reduce the amount of business which any
such client has customarily done or is reasonably expected to do with Dendrite,
whether or not the relationship between Dendrite and such client was originally
established in whole or in part through Employee’s efforts;

 

(iii)                               employ, attempt to employ or assist anyone
else in employing any employee or contractor of Dendrite or induce or attempt to
induce any employee or contractor of Dendrite to terminate their employment or
engagement with Dendrite; or

 

(iv)                              render to or for any client any services of
the type rendered by Dendrite.

 

As used in this paragraph 10, the term “client” shall mean (1) anyone who is a
client of Dendrite on the date of Employee’s termination or, if Employee’s
employment shall not have terminated, at the time of the alleged prohibited
conduct (any such applicable date being called the “Determination Date”); (2)
anyone who was a client of Dendrite at any time during the one (1) year period
immediately preceding the Determination Date; (3) any prospective client to whom
Dendrite had made a new business presentation (or similar offering of services)
at any time during the one (1) year period immediately preceding the
Determination Date; and (4) any prospective client to whom Dendrite made a new
business presentation (or similar offering of services) at any time within six
(6) months after the date of Employee’s termination (but only if the initial
discussions between Dendrite and such prospective client relating to the
rendering of services occurred prior to the date of Employee’s termination, and
only if Employee actively participated in or supervised such discussions).  For
purposes of this clause, it is agreed that a general mailing or an incidental
contact shall not be deemed a “new business presentation or similar offering of
services” or a “discussion”.  In addition, if the client is part of a group of
companies which conducts business through more than one entity, division or
operating unit, whether or not separately incorporated (a “Client Group”), the
term “client” as used herein shall also include each entity, division and
operating unit of the Client Group where the same management group of the Client
Group has the decision making authority or significant influence with respect to
contracting for services of the type rendered by Dendrite.

 

For a two (2) year period after the termination of Employee’s employment for any
reason whatsoever, Employee agrees to promptly notify Dendrite in writing the
identity of all subsequent employers.

 

11.                               NON-DISPARAGEMENT

 

Employee agrees that he/she will not at any time make any statement, observation
or opinion, or communicate any information (whether oral or written) that is
likely to come to the attention of any client or employee of Dendrite or any
member of the media, which statement is derogatory of or casts in a negative
light Dendrite or its officers, directors and

 

5

--------------------------------------------------------------------------------


 

employees or otherwise engage in any activity which is inimical to the interests
of the Company.

 

12.                               OUTSIDE CONTRACTING

 

Employee shall not enter into any agreements to provide any services to any
person or entity outside of his/her employment by Dendrite (an “Outside
Agreement”) without the prior written express consent from Dendrite.  Employee
must notify Dendrite of his/her intent to enter into an Outside Agreement
specifying therein the other party to such Outside Agreement and the type of
services to be provided by Employee.  Dendrite shall not unreasonably withhold
permission to Employee to enter into Outside Agreements unless such Outside
Agreements (i) are with competitors or potential competitors of Dendrite, or
(ii) as determined in Dendrite’s sole discretion, shall substantially hamper or
prohibit Employee from satisfactorily carrying out all duties assigned to
Employee by Dendrite.

 

13.                               AFTER-HOURS DEVELOPMENT

 

In the event that Employee shall develop any software which, pursuant to Section
9 herein, is not the property of Dendrite, Dendrite shall have a right of first
refusal to publish and/or purchase the rights to such software.  Employee shall
notify Dendrite of any such after-hours development as soon as reasonably
possible before or during the development process including a description of the
intended functions of the after-hours development and the estimated date of
completion.

 

14.                               PRIOR EMPLOYMENT

 

Employee represents and warrants that Employee has not taken or otherwise
misappropriated and does not have in Employee’s possession or control any
confidential and proprietary information belonging to any of Employee’s prior
employers or connected with or derived from Employee’s services to prior
employers.  Employee represents and warrants that Employee has returned to all
prior employers any and all such confidential and proprietary information. 
Employee further acknowledges, represents and warrants that Dendrite has
informed Employee that Employee is not to use or cause the use of such
confidential or proprietary information in any manner whatsoever in connection
with Employee’s employment by Dendrite.  Employee agrees, represents and
warrants that Employee will not use such information.  Employee shall indemnify
and hold harmless Dendrite from any and a all claims arising from any breach of
the representations and warranties in this Section.

 

15.                               REMEDIES

 

The parties agree that in the event Employee breaches or threatens to breach
this Agreement, money damages may be an inadequate remedy for Dendrite and that
Dendrite will not have an adequate remedy at law.  It is understood, therefore,
that in the event of a breach or threatened breach of this Agreement by
Employee, Dendrite shall have the right to

 

6

--------------------------------------------------------------------------------


 

obtain from a court of competent jurisdiction restraints or injunctions
prohibiting Employee from breaching or threatening to breach this Agreement.  In
that event, the parties agree that Dendrite will not be required to post bond or
other security.  It is also agreed that any restraints or injunctions issued
against Employees shall be in addition to any other remedies which Dendrite may
have available to it.

 

16.                               APPLICABLE LAW

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New Jersey without regard to the conflicts of laws.

 

17.                               NOTICES

 

In the event any notice is required to be given under the terms of this
Agreement, it shall be delivered in the English language, in writing, as
follows:

 

 

If to Employee:

 

Garry Johnson

 

 

 

[                                 ]

 

 

 

[                                 ]

 

 

 

 

 

If to Dendrite:

 

Attn: General Counsel

 

 

 

Dendrite International, Inc.

 

 

 

1200 Mt. Kemble Avenue

 

 

 

Morristown, New Jersey 07960

 

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of changes of address shall
be effective only upon receipt.

 

18.                               NON-ASSIGNABILITY

 

Employee’s rights or obligations under the terms of this Agreement or of any
other agreement with Dendrite may not be assigned.  Any attempted assignment
will be void as to Dendrite.  Dendrite may, however, assign its rights to any
affiliated or successor entity.

 

19.                               BINDING AGREEMENT

 

This Agreement shall be binding upon and inure to the benefit of Employee’s
heirs and personal representatives and to the successors and assigns of
Dendrite.

 

7

--------------------------------------------------------------------------------


 

20.                               INTEGRATION

 

This Agreement sets forth the entire agreement between the parties hereto and
fully supersedes any and all prior negotiations, discussions, agreements or
understandings between the parties hereto pertaining to the subject matter
hereof.  No representations, oral or otherwise, with respect to the subject
matter of this Agreement have been made by either party.

 

21.                               WAIVER

 

This Agreement may not be modified or waived except by a writing signed by both
parties.  No waiver by either party of any breach by the other shall be
considered a waiver of any subsequent breach of the Agreement.

 

22.                               ARBITRATION

 

(a)                                  If any dispute arises between Employee and
Dendrite that the parties cannot resolve themselves, including any dispute over
the application, validity, construction, or interpretation of this Agreement,
arbitration in accordance with the then-applicable rules of the American
Arbitration Association shall provide the exclusive remedy for resolving any
such dispute, regardless of its nature; provided, however, that Dendrite may
enforce Employee’s obligations under Sections 5 through 13 hereof by an action
for injunctive relief and damages in a court of competent jurisdiction at any
time prior or subsequent to the commencement of an arbitration proceeding as
herein provided.

 

(b)                                 This Section 22 shall apply to claims
arising under state and federal statutes, local ordinances, and the common law. 
The arbitrator shall apply the same substantive law that a court with
jurisdiction over the parties and their dispute would apply under the terms of
this Agreement.  The arbitrator’s remedial authority shall equal the remedial
power that a court with jurisdiction over the parties and their dispute would
have.  The arbitrator shall, upon an appropriate motion, dismiss any claim
brought in arbitration if he/she or she determines that the claim could not
properly have been pursued through court litigation.  If the then-applicable
rules of the American Arbitration Association conflict with the procedures of
this Section 21, the latter shall apply.

 

(c)                                  If the parties cannot agree upon an
arbitrator, the parties shall select a single arbitrator from a list of seven
arbitrators provided by the Newark, New Jersey office of the American
Arbitration Association.  All seven listed arbitrators shall be retired judges
experienced in employment law and/or persons actively involved in hearing
private cases.  If the parties cannot agree on selecting an arbitrator from that
list, then the parties shall alternately strike names from the list, with the
first party to strike being determined by lot.  After each party has used three
strikes, the remaining name on the list shall be the arbitrator.

 

8

--------------------------------------------------------------------------------


 

(d)                                 Each party may be represented by counsel or
by another representative of the party’s choice, and each party shall pay the
costs and fees of its counsel or other representative and its own filing or
administrative fees.  The non-prevailing party (as determined by the arbitrator)
shall bear the fees and costs of the arbitrator.

 

(e)                                  The arbitrator shall render an award and
opinion in the form typical of those rendered in labor arbitrations, and that
award shall be final and binding and non-appealable.  To the extent that any
part of this Section 22 is found to be legally unenforceable for any reason,
that part shall be modified or deleted in such a manner as to render this
Section 22 (or the remainder of this Section) legally enforceable and as to
ensure that except as provided in clause (b) of this Section 22, all conflicts
between Dendrite and Employee shall be resolved by neutral, binding
arbitration.  The remainder of this Section 22 shall not be affected by any such
modification or deletion but shall be construed as severable and independent. 
If a court finds that the arbitration procedures of this Section 22 are not
absolutely binding, then the parties intend any arbitration decision to be fully
admissible in evidence, given great weight by any finder of fact, and treated as
determinative to the maximum extent permitted by law.

 

(f)                                    Unless the parties agree otherwise, any
arbitration shall take place in Newark, New Jersey in such location as agreed to
by Dendrite and Employee.  If the parties cannot agree upon a location for the
arbitration, the arbitrator shall determine the location within the State of New
Jersey.

 

(g)                                 Employee has read and understands this
Section 22 which discusses arbitration.  Employee understands that by signing
this Agreement, Employee agrees to submit any claims arising out of, relating
to, or in connection with this Agreement, or the interpretation, validity,
construction, performance, breach or termination thereof, or his/her employment
or the termination thereof, to binding arbitration, and that this arbitration
provision constitutes a waiver of Employee’s right to a jury trial and relates
to the resolution of all disputes relating to all aspects of the
employer/employee relationship, including but not limited to the following:

 

(i)                                    Any and all claims for wrongful discharge
of employment, breach of contract, both express and implied; breach of the
covenant of good faith and fair dealing, both express and implied; negligent or
intentional infliction of emotional distress; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; and defamation;

 

 

(ii)                                Any and all claims for violation of any
federal state or municipal statute, including, without limitation, Title VII of
the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991, the
Equal Pay Act, the Employee Retirement Income Security Act, as amended, the Age
Discrimination in Employment Act of 1967, the Americans with Disabilities Act of
1990, the Family and Medical Leave Act of 1993, the Fair Labor Standards Act,
the New Jersey

 

9

--------------------------------------------------------------------------------


 

Family Leave Act, the New Jersey Conscientious Employee Protection Act and the
New Jersey Law Against Discrimination; and

 

(iii)                            Any and all claims arising out of any other
federal, state or local laws or regulations relating to employment or employment
discrimination.

 

23.                               SEVERABILITY

 

In the event that any one or more of the provisions of this Agreement is held to
be invalid, illegal or unenforceable, the validity, legality and enforceability
of the remaining provisions will not in any way be affected or impaired
thereby.  Moreover, if any one or more of the provisions contained in this
Agreement is held to be excessively broad as to duration, scope, activity or
subject, such provisions will be construed by limiting and reducing them so as
to be enforceable to the maximum extent compatible with applicable law.

 

24.                               JURISDICTION

 

The State of New Jersey shall have exclusive jurisdiction to entertain any legal
or equitable action with respect to Sections 5-13 of this Agreement except that
Dendrite may institute any such suit against the Employee in any jurisdiction in
which the Employee may be at the time.  In the event suit is instituted in New
Jersey, it is agreed that service of summons or other appropriate legal process
may be effected upon any party by delivering it to the address in this Agreement
specified for that party in Section 17.

 

IN WITNESS WHEREOF, the parties have signed this Agreement as of the first date
written above.

 

 

 

DENDRITE INTERNATIONAL, INC.

 

 

 

 

 

 

 

By:

   /s/ Deborah Booth

 

 

Deborah Booth

 

 

Director of Staffing

 

 

 

 

 

 

 

 

   /s/ Garry Johnson

 

 

Garry Johnson

 

 

 

 

 

 

 

 

       11/13/00

 

 

Date

 

10

--------------------------------------------------------------------------------
